DETAILED ACTION
The previous Notice of Allowability listed cancelled claim 8 as an allowable claim and failed to list claim 9 as allowed.  This Office action corrects said errors.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9, 11, and 13-18 (renumbered 1-15 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, 9, 11, and 13-18, prior art fails to explicitly disclose or suggest a system and corresponding method comprising a single-piece housing including a first cavity, a second cavity, and a separating wall positioned between the first cavity and the second cavity; a visible light emitter positioned in the first cavity and configured to emit a visible light beam along an optical axis; a non-visible light emitter positioned in the second cavity and positioned away from the optical axis, the non-visible light emitter configured to emit a non-visible light beam that is angled with respect to the optical axis, the separating wall being configured to prevent visible light from passing directly from the visible light emitter to the non-visible light emitter and prevent non-visible light from passing directly from the non-visible light emitter to the visible light emitter; and a lens disposed in or on the housing, the lens configured to shape the visible light beam and pass the non-visible light beam through the lens such that the passed non-visible light beam is angled with respect to the optical axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        March 18, 2021